Citation Nr: 0010337	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  97-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to a compensable disability rating for 
residuals of spontaneous thrombosis, right axillary vein.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied the 
above claims.

In the written presentations to the Board, the veteran's 
representative argued that a claim for service connection for 
tinnitus as secondary to service-connected hearing loss was 
on appeal.  However, the veteran has at no time raised such a 
claim.  This issue has not been adjudicated by the RO, and it 
is not inextricably intertwined with the other issues before 
the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, this issue is 
referred to the RO for appropriate action. 


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claims.  In his substantive 
appeal and at his personal hearing in 1997, the veteran 
indicated that he received treatment at the VA Medical 
Centers in Lake City and Gainesville.  None of his recent 
treatment records have been obtained.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, these records must be 
considered in deciding the veteran's claims.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete medical 
records regarding the issues on appeal 
from the VA Medical Centers in Lake City 
and Gainesville for all hospitalization 
and outpatient treatment from 1994 to the 
present.  

2.  Ask the veteran if he has received 
any treatment or hospitalization for his 
service-connected hearing loss and/or 
right axillary vein disorder from any 
other facility or practitioner since 
1994.  Any facility or practitioner so 
identified should be contacted to obtain 
the records of such treatment, after 
submission by the veteran of the 
appropriate release form(s).  If any 
request for records is unsuccessful, 
advise the veteran that these records are 
important to his claims and that it is 
his responsibility to submit these 
records.  See 38 C.F.R. § 3.159(c) 
(1999).  Allow an appropriate period of 
time within which to respond.

3.  After obtaining as many of the above 
referenced records as possible and/or 
allowing the veteran an opportunity to 
submit such records, the RO should 
undertake any further development deemed 
necessary based on the additional 
records.  Thereafter, readjudicate the 
claims for increased ratings for 
bilateral hearing loss and residuals of 
spontaneous thrombosis, right axillary 
vein, with application of all appropriate 
laws and regulations and consideration of 
the additional evidence developed upon 
remand.  

The veteran alleges that he has arthritis 
of the right thorax, right arm, and right 
shoulder, as well as nerve damage in the 
right arm, as additional residuals of the 
spontaneous thrombosis, right axillary 
vein, and the corrective surgery for this 
condition.  In readjudicating this claim, 
the RO should be sure to identify all 
manifestations of the service-connected 
disorder and handle accordingly.  See 
38 C.F.R. § 4.14 (1999); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

4.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative an appropriate 
supplemental statement of the case.  
Allow an appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this case as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


